     Case 2:20-cv-01161-JAM-CKD Document 69 Filed 02/17/21 Page 1 of 2
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    ESTATE OF MICHAEL LEE, et al.,                    No. 2:20-cv-1161-JAM-CKD
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
16    REHABILITATION, et al.,
17                        Defendants.
18

19          The court has determined that this case will benefit from a settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to conduct a

21   settlement conference on March 3, 2021 at 9:00 a.m. The settlement conference will be

22   conducted remotely by Zoom video conference.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

25                Newman on March 3, 2021 at 9:00 a.m. The settlement conference will be conducted

26                remotely by Zoom video conference.

27          2. Parties are instructed to have a principal with full settlement authority present at the

28

                                                       1
     Case 2:20-cv-01161-JAM-CKD Document 69 Filed 02/17/21 Page 2 of 2
1

2                 settlement conference or to be fully authorized to settle the matter on any terms.1
3             3. Those in attendance must be prepared to discuss the claims, defenses and damages.
4                 The failure of any counsel, party or authorized person subject to this order to appear in
5                 person may result in the imposition of sanctions. In addition, the conference will not
6                 proceed and will be reset to another date.
7             4. The parties are directed to exchange non-confidential settlement statements seven days
8                 prior to the settlement conference. These statements shall simultaneously be delivered
9                 to the court using the following email address: kjnorders@caed.uscourts.gov. The
10                date and time of the settlement conference shall be prominently indicated on the
11                settlement statement. If a party desires to share additional confidential information
12                with the court, they may do so pursuant to the provisions of Local Rule 270(d) and (e).
13

14
     DATED: February 16, 2021                                  /s/ John A. Mendez
15
                                                               THE HONORABLE JOHN A. MENDEZ
16                                                             UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
